Title: To John Adams from Eliphalet Fitch, 11 March 1791
From: Fitch, Eliphalet
To: Adams, John



Dear Sir,
Kingston Jamaica March 11th. 1791

I received your Favor of the 18th. Febry and the valuable Present of Books you were so obliging as to send me.—I have recieved much Pleasure and Instruction from your Defence of the American Constitutions; and I am fully of opinion that the great Offices of Government should afford the most ample Compensation; and thereby invite the Services of the first Characters in the Nation.  How far it may be requisite, in the next Century, to continue the two first Branches of the Legislature for Life, or render these Offices hereditary, Experience only can evince.—The open manly manner in which you have offered your Sentiments on the best Form of Government, and nobly hazarded your established Popularity, must command the Respect of every liberal Man, whether he approves your Opinion or not.—The Papers I sent you relative to the Slave Trade were chiefly written by my Friend Mr. Edwards, when Abilities have been often exerted in promoting the Welfare of the late British Colonies.—I am aware that in writing on the African Commerce I may receive much less Attention, North of the Delaware, than may be found to the Southward.—I understand the virtuous Quakers are more disposed to receive Money for their Negroes, than to give them their Freedom:—In this Way they “assume a Virtue, When they have it not.”—We know from the highest Authority that the Prospect of a better World would hardly reconcile a rich Man to “sell all he had and give to the Poor.”—This Trial of his Faith was very distressing, the Man was sorrowful,—for he was very rich.  For my own part I consider the Emancipation of Slaves as a visionary Project, at present; and am willing to compound the Matter, by meliorating their Condition; which will make them more happy; or, if you please, less wretched than I found them.—I will expect no more from you, on this point, than to admit it as a negative Virtue.  The Zeal of the English Reformers is not according to Knowledge.—They do not consider that the Progress from Slavery to Liberty is very slow, and can only be effected by a gradual Change in the Minds of Slaves, derived from a progressive Elevation of their Condition.—Give the Slaves in Jamaica their Liberty, and they Will exterminate the White People—consume all the Provisions—and then, with a few Banditti, probably ravage the American Coast, for a further Supply:—Men without Ambition will have no Industry.—Your superior Knowledge of the nature of things will, I think, induce you to admit that Men mislead themselves, by not regarding properly the Tendency of the Cause, which produces the Effect.—When a Man who has been free, becomes a Slave; he regrets the Situation of which he has been deprived.—The Case is reversed in an African sent from a despotic Government, without Controul in the Prince or Chieftain, to a Country where the Slave holder is restricted by Laws.—In the latter Case there is much Cause for Joy and Satisfaction.—The great Error is in applying the Delicacy of our Sensibility to their Feelings:—for altho’ to him who has enjoyed Liberty, there can be no Happiness without it; yet a Slave, not being harshly treated, is satisfied with his Situation.  It is moreover a Question whether the Master whose Mind is enslaved by his Passions and the Urgency of imaginary Wants, is more happy than the Slave, whose Habits of Labour have humbled his Temper to his Situation; and whose Wishes extend no further than the necessities of the Moment.—The Condition of the Negroes having been much considered, of late Years, has occasioned many very favorable Regulations; and the most extensive Benefit is daily arising from this humane Attention.—Their Situation is far removed from misery and Wretchedness—they are chearful and contented.  Happiness, in all Countries, depends chiefly on Opinion.—The Cobler whistles o’er his Work—eats his humble meal, and then Sleeps quietly on his Bed of Straw.—A Monarch may be proud of his Dignity,—but Churchill tells us “Sleep was not made for Kings.”—
I will dwell no longer on this Subject, having trespassed so much already on your Attention; and I know so much of your Opinion, by reading your late Publications, that I suppose you will ascribe my Arguments, such as they are, rather to the Avarice of the Planter than the real Opinion of a Moralist—I thank you for your Politeness in delivering my Packet to the President, who has done me the Honour to acknowledge the Receipt of it by a Line from his Secretary, Mr. Lear.
My Son is in the Law Line with Messrs Farmer and Moore.—The Profession is lucrative and very respectable in this Country.—If I give him a good Estate he will know how to keep it—if otherwise he can provide for himself.—It may be truly said that the West Indies are the Sport of the Winds.—I have suffered very much by Storms; but of late Years the Crops have been very favorable, and our Prospects are pleasing.—Mrs. Fitch has been very ill, but is so much recovered in her Health that She has no Thoughts of leaving the Island.—No Family has more agreable Accomodations that We have, possessing a very good House in Town and two pleasant Seats in the Country—Our Fruits are not in Season, but I hope to send you some in a short Time.—I shall be always very happy to hear of the Welfare of your Family, and beg you will do me the Favor to offer my best Respects to Mrs. Adams, to the Col: and Mrs. Smith and the young Gentlemen, your Sons; the eldest in particular, to whose Attention I owe my best Acknowledgments.—Mrs. Fitch begs that her most kind Regards may be offered with mine, wishing you all that Happiness, which Friendship and our Family Connection can induce us to wish, to you and yours.—
I am truly, Dear Sir, with the highest Esteem, / Your faithful & Mo. Obedt. Servt.

Elipht. Fitch
PS. I shewed your Letter to my Son, who begs me to offer his best Respects to you, for your kind Regards to him:—He is much pleased by your friendly Attention.—

